—Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 24, 2002, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
*1005Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant voluntarily left his employment as an assistant engineer without good cause. According to statements made to the Department of Labor, claimant indicated that he was dissatisfied with his employment because he was stagnating due to the lack of training needed to obtain certification in his field. It is well settled that dissatisfaction with general working conditions does not constitute good cause for leaving employment (see Matter of Ruballo [Commissioner of Labor], 286 AD2d 817; Matter of Murray [Sweeney], 244 AD2d 649). Although claimant testified that he resigned because his job performance had been unsatisfactory and he anticipated that he would be discharged, this too does not constitute good cause within the meaning of the Labor Law (see Matter of Prusch [Shenendehowa Cent. School Dist.—Commissioner of Labor], 259 AD2d 877, lv denied 93 NY2d 816).
Mercure, J.P., Crew III, Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.